DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments on pages 6-11, filed 06/24/2021, with respect to Claim 1 rejection, objections to the drawings and specifications have been fully considered and are persuasive. The rejection of Claim 1 as well as drawings and specification objections have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including at least one sensor cell being associated with at least one split-ring resonator with at least one respective slit and positioned in said at least one respective slit, wherein the sensor detects a change in the intensity or the frequency of resonance as a function of the presence and/or of the concentration of said at least one specific component in the gaseous or liquid mixture, as disclosed in Claim 1.
In the instant case, Zhang et al. (US 2017/0279410) discloses a terahertz modulator based on coplanar split-ring resonator 7.4, which includes a high electron mobility transistor 7.5 inserted in a slit of the split-ring resonator, referring to FIG. 2A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898